Hill, C. J.
An indictment for the offense of assault with intent to murder contained the allegation that the defendants “did . ., with certain rocks in their hands held, feloniously and of their malice aforethought, make an assault” upon the person of the prosecutor, and the evidence in support of these allegations was that the injury was inflicted by rocks thrown by the defendants from woods or bushes near the roadside. Eeld: (1) This was not a material variance between the allegata and the probata, and the court did not err in admitting the testimony. (2) The verdict of assault and battery was fully supported by the evidence. Judgment affirmed.